[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE SUMMARY JUDGMENT
On August 4, 1990, the plaintiffs filed an amended complaint in ten counts against Mercedes-Benz of North America, Inc. (hereinafter "Mercedes"). On March 1, 1993, Mercedes filed a motion for summary judgment on counts one, two, five, six, seven and eight of the plaintiffs' complaint for failure to state a claim and lack of standing as to the plaintiff Trans-Oceanic Motors Ltd. (hereinafter "Trans-Oceanic").1 An accompanying memorandum of law specifies Mercedes' arguments. On April 2, 1993, the plaintiffs filed a memorandum of law in opposition of Mercedes' motion for summary judgment. In it, the plaintiffs argue that the court should deny the motion because it was filed without the court's permission after the case has been scheduled for trial in violation of Practice Book 379. The case is scheduled for trial on May 11, 1993.
As amended (effective October 1, 1992), Practice Book 379 states:
        In any action, except for dissolution of marriage, legal separation, or annulment of marriage, and administrative appeals which are not enumerated in Sec. 257(d), any party may move for a summary judgment at any time, except that the party must obtain the court's permission to file a motion for summary judgment after the case has been placed on the assignment list or has been assigned for trial.
The defendant, without the permission of the court, filed a motion for summary judgment after a trial date has been assigned in the case.
On September 14, 1992 the defendant filed a motion for summary judgment on counts three, four, nine and ten. CT Page 3902 That motion was denied on January 29, 1993.
The court finds that the defendant did not request permission to file the second summary judgment motion. It also finds that this motion should have been included in the first motion for summary judgment. Also, the motion was filed after the case was placed on the assignment list and assigned for trial on May 11, 1993.
For all of the foregoing reasons the defendant's motion for summary judgment is denied as not timely filed.
Hurley, J.